DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.	Applicant's arguments filed 07/09/2021 have been fully considered but they are not persuasive. The Applicant argues that the art of Park does not disclose determining abnormal heart rate based on determining the wearing condition of the watch and then determining if the user is in exercise. The Examiner notes the art of Park discloses determining if the watch is being worn (Par. 0240 and 0331) and determining if the user is exercising (Par. 0275-0277). Park then determines abnormality of the HR data based on these factors. In other words, the watch has to be worn in order to measure HR and determine any sort of factors about this data and exercise needs to be determined in order to identify a HR abnormality because if Park did not demine the user was exercising, then identifying abnormality would not be accurate considering HR is often higher during exercise (see table 2).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

2.	Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 contains subject matter that is not disclosed in the Applicant’s specification and would therefore qualify as new matter. The Applicant describes several embodiments in their specification, but none of these embodiments include the steps disclosed in claim 1 (i.e.: [1] determining that heart rate (HR) data is abnormal, [2] determining if the HR data is in a threshold range, if it is not in this range then determining the wearing condition, [3] if being worn, determining if the user is exercising, [4] if the user is not exercising, then determining that the HR data is abnormal, [5] if the data is abnormal then waking the processor and switching from the low power mode, and [6] switching from dormancy state and establishing a connection with a wireless terminal to send over data and also send an alert). The closest embodiment disclosed in the specification is in Par. 0007; however, this paragraph does not disclose determining the HR data is abnormal after determining the user is not in exercise nor does it disclose switching the processor from a dormancy state to an operation state. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claim 1, it is unclear what is meant by “interruption state”. It is also unclear how the device goes from a low power state to an interruption state and then from a dormancy state to an operation state. Is there a step that takes the device from this interruption state to the dormancy state or are these the same? The Applicant’s specification does not further elaborate what is meant by interruption state. 	Claims 2-5 are rejected by virtue of their dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 20160259905 A1) in view of Zhen (CN 205251535 U).
	In regards to claim 1, Park discloses method, implemented at a watch for detecting and prompting abnormal heart rate data, the watch comprising a main processor and an auxiliary processor (Par. 0060, 0122 and 0348 discloses a watch that can detect heart rate data and determine if it is abnormal. Par. 0067 and Fig 1 shows the watch can have different processors within the processing module [120]), the method comprising: 
collecting detected heart rate data (Par. 0122); 
analyzing, by the auxiliary processor the collected heart rate data (Par. 0067 discloses a processor that can perform data processing/analyzing, see also Par. 0003);
and determining whether the collected heart rate data is abnormal (Par. 0348 and 0277 discloses determining abnormal heart rate data), including: 
determining whether the collected heart rate data is in a threshold range (Par. 0235 discloses comparing ECG data, i.e. heart rate data, to a threshold range (see also table 2 in Par. 0334)); 
in response to determining that the collected heart rate data is not in the threshold range, detecting the duration of the collected heart rate data which is not in the threshold range (Fig 26 shows how HR data is collected over time; i.e. the duration that data is not within the threshold/is abnormal or dangerous is collected); 
in response to detecting that the duration of the collected heart rate data which is not in the threshold range exceeds a predetermined time period, determining wearing condition of the watch (Par. 0079 and Fig 26 discloses determining the wearing condition of the watch, the predetermined time period being any time that the watch is not worn or zero);
in response to determining that the watch is being worn by a user, determining whether the user is in exercise (Par. 0240, 0331 discloses the electronic device can detect if the user is in exercise or activity); 
Par. 0275-0277 discloses measuring HR and determining if it is dangerous, i.e. abnormal, while the user is not in exercise); 
and establishing communication with a mobile terminal via Bluetooth and transmitting abnormal heart rate data and providing an alert prompt to the mobile terminal (Par 0090 discloses wireless connections and Par. 0348 which discloses the device will emit an alert to an external device when the HR is abnormal).
However, Park does not disclose triggering to wake up a main processor and the processor switching from a dormancy state to an operation state or having the auxiliary processor in a low power state. 
In the same field of endeavor, Zhen does disclose a heart rate monitoring device that is capable of triggering to wake up a main processor and the main processor switching from a dormancy state to an operation state when the auxiliary processor detects that the collected heart rate data is abnormal for over a predetermined time period (Par. 0015 discloses the device will wake when ECG is abnormal and will remain dormant when it is not abnormal) for the purpose of saving power. Zhen also discloses having the auxiliary processor in a low power state (Par. 0023 discloses the device can enter a low power mode) for the purpose of reducing power consumption. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Park and modified them by having the device consist of a dormancy state, operation state, and a low power mode, as suggested and taught by Zhen, for the purpose of saving power through reduced consumption (Par. 0040 of Zhen). 
	In regards to claim 2, the combined teachings of Park and Zhen as applied to claim 1 discloses the method of claim 1, wherein after switching by the main processor from the dormancy state to the operation state (Par. 0015 of Zhen discloses the switching of dormancy mode to operation mode; see claim 1 rejection above); 
the main processor connects to a mobile phone terminal of the user via Bluetooth by the main processor (Par. 0266 of Parker discloses the device can establish a connection with an external device via Bluetooth); 
transmits the abnormal heart rate data to the mobile phone terminal of the user by the main processor, so that the mobile phone terminal provides an abnormal heart rate prompt (Par. 0348 of Parker discloses an alert is sent to the external device when HR is abnormal); 
wherein the prompt provided by the mobile phone terminal includes any of mobile phone vibration, ringtones, SMS, custom voice (Par. 0117 of Parker discloses the alert can be a message and 0203 discloses it can be a sound). 
	In regards to claim 3, the combined teachings of Park and Zhen as applied to claim 1 discloses the method of claim 2 wherein after transmitting the abnormal heart rate to the mobile phone terminal of the user, by the main processor, switching to the dormancy state by the main processor (Par. 0015 of Zhen discloses the device will wake when ECG is abnormal and will remain dormant when it is not abnormal and Par. 0024 of Zhen discloses the device will always go to resting/dormancy state when there is not abnormal data to trigger the awake). 
In regards to claim 4, the combined teachings of Park and Zhen as applied to claim 1 discloses the method of claim 1 wherein the main processor is in the dormancy state and the auxiliary processor is in a lower power state when the heart rate data is being collected (Par. 0023 of Zhen discloses the device can enter a low power mode). 
	In regards to claim 5, the combined teachings of Park and Zhen as applied to claim 1 discloses the method of claim 1 wherein determining the wearing condition of the watch comprises turning on an infrared distance detection sensor to detect whether there is an obstruction (Par. 0003 of Park discloses sensing electrodes on the electronic device and Par. 0079 of Park discloses the device can detect where it is being worn on the user, i.e. the “obstruction” is detected); 
determining that the watch is not being worn when no obstruction is detected (Par. 0251 of Park discloses the device can take on a dormant mode when it detects there is nothing there, i.e. it is capable of this function); 
obtaining collected heart rate data when obstruction is detected and comparing the collected heart rate data to a predetermined range of wrist heart rate data of normal people (Par. 0235 of Park discloses comparing collected ECG data, i.e. heart rate data, to a threshold range (see also table 2 in Par. 0334)); 
and determining that the obstruction is the wrist of the user and the watch is being worn by the user when the heart rate data is normal, otherwise the obstruction is other obstructions and the watch is not being worn by the user (Par. 0079 of Park discloses the device can determine where it is being worn on the body, i.e. it can determine if this is a wrist and it discloses that this determination is done based on information obtained from the body). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SKYLAR LINDSEY CHRISTIANSON whose telephone number is (571)272-0533.  The examiner can normally be reached on Monday-Friday, 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 
/SKYLAR CHRISTIANSON/Examiner, Art Unit 3792 


/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        11 January 2022